t c no united_states tax_court stanley d clough and rosemary a clough petitioners v commissioner of internal revenue respondent docket no filed date r filed a motion to dismiss for lack of jurisdiction on the ground that ps’ petition was not timely filed r attached a copy of the certified mail list showing that the notice_of_deficiency was mailed on date the u s postal service postmark on the envelope in which the petition was mailed was dated date a date more than days after the mailing of the notice_of_deficiency r filed sworn declarations of the manager of the office that maintained the certified mail list stating that the list was obtained from records of that office r also filed a declaration of a processing clerk of the u s postal service outlining the procedure that he follows in processing certified mail and stating that on date he placed a postal stamp on the certified mail list attached to r’s motion ps object to the introduction into evidence of the certified mail list and the declarations on the grounds that these documents constitute inadmissible hearsay - - held the certified mail list is a record of regularly conducted activity under fed r evid and is self-authenticated by the accompanying declarations under fed r evid stanley d clough and rosemary a clough pro_se karen n sommers melinda g williams and donna f herbert for respondent opinion dawson judge this case was assigned to special_trial_judge carleton d powell pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge powell special_trial_judge this matter is before the court on respondent’s motion to dismiss for lack of jurisdiction as supplemented respondent contends that the court lacks jurisdiction in this case on the ground that the petition was not filed within the time prescribed in sec_6213 and sec_7502 petitioners resided in sylmar california at the time the petition was filed unless otherwise indicated section references are to the internal_revenue_code as amended and rule references are to the tax_court rules_of_practice and procedure - - background on or about date petitioners received a notice_of_deficiency that respondent sent by certified mail in the notice respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax and an accuracy-related_penalty under sec_6662 of dollar_figure the notice_of_deficiency was addressed to petitioners pincite0 foothill blvd unit sylmar california petitioners do not dispute that the sylmar address was their correct address the cover page of the notice_of_deficiency contained the following information the date of the notice_of_deficiency date petitioners’ primary taxpayer_identification_number the type of tax the taxable_year and the amount of the deficiency and penalty the name of an internal_revenue_service contact person as well as a phone number fax number and hours to call and the last date to file a petition with the court date the notice_of_deficiency was issued by the internal_revenue_service center in ogden utah the ogden service_center on date the court received and filed a joint sec of the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_685 directs the secretary to include on each notice_of_deficiency issued under sec_6212 the date of the last day on which the taxpayer may file a petition with the tax_court see 116_tc_356 affd 293_f3d_740 5th cir q4e- petition for redetermination challenging the above-described notice_of_deficiency the petition arrived at the court in an envelope bearing a u s postal service postmark dated date respondent filed a motion to dismiss for lack of jurisdiction on the ground that the petition was not timely filed attached to respondent’s motion to dismiss is a copy of a certified mail list the certified mail list indicates that on date duplicate original notices of deficiency for the taxable_year were mailed to petitioners petitioners are identified on the certified mail list by name address and primary taxpayer_identification_number a u s postal service postmark dated date appears in the lower right-hand corner of the certified mail list the postmark which is rectangular identifies the u s post office as irs ogden ut usps-84201 and includes the facsimile signature of greg l holt petitioners object to respondent’s reliance on the certified mail list on the ground the document constitutes inadmissable hearsay the matter was called for hearing at the court’s motions session in washington d c on date counsel for respondent appeared respondent submitted a declaration executed the court has recognized that a certified mail list is the equivalent of a postal service form_3877 acceptance of registered insured c o d and certified mail see stein v commissioner tcmemo_1990_378 - - by susan d petersen ms petersen the manager of the correspondence processing examination department at the ogden service_center ms petersen’s declaration states that she is a custodian of various records including certified mail lists ms petersen’s declaration describes in general terms the procedures that are used in mailing notices of deficiency including the transfer of notices of deficiency to the u s postal service and the ogden service center’s practice of retaining certified mail lists ms petersen’s declaration states that the copy of the certified mail list attached to respondent’s motion to dismiss was obtained from records maintained at the ogden service_center petitioners did not appear but they filed a request to change the place of hearing the court continued the matter for further hearing to the court’s trial calendar in san diego california on date petitioner stanley d clough and counsel for respondent appeared at the second hearing and were heard during the second hearing respondent filed with the court a supplement to the motion to dismiss and submitted a declaration executed by greg l holt mr holt a u s postal service mail processing clerk assigned to the ogden service_center mr holt’s declaration states that his duties as a mail processing clerk include processing certified mail items -- - delivered to him by ogden service_center personnel mr holt’s declaration outlines the procedures that he follows in processing certified mail including his practice of verifying the information contained in the commissioner’s certified mail lists and thereafter placing a postmark stamp on each such list mr holt’s declaration states that on date he placed a postmark stamp on the certified mail list that was attached as an exhibit to respondent’s motion to dismiss petitioners also object to the admission of mr holt’s declaration on the ground that the document constitutes inadmissible hearsay discussion the tax_court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent authorized by congress sec_7442 88_tc_1175 85_tc_527 the court's jurisdiction to redetermine a deficiency depends upon the issuance of a valid notice_of_deficiency and a timely filed petition rule a c 93_tc_22 90_tc_142 sec_6212 expressly authorizes the commissioner after determining a deficiency to send a notice_of_deficiency toa taxpayer by certified or registered mail pursuant to sec_6213 a taxpayer ha sec_90 days or days if the notice is addressed to a person outside of the united_states from the date - the notice_of_deficiency is mailed to file a petition with the court for a redetermination of the deficiency the commissioner bears the burden of proving by competent and persuasive evidence that a notice_of_deficiency was properly mailed to a taxpayer 60_tc_522 affd per curiam 499_f2d_550 2d cir we require the commissioner to introduce evidence showing that the notice_of_deficiency was properly delivered to the u s postal service for mailing 94_tc_82 the act of mailing may be proven by evidence of the commissioner’s mailing practices corroborated by direct testimony or documentary_evidence id the commissioner is not required to produce employees who personally recall each of the many notices of deficiency which are mailed annually cataldo v commissioner supra pincite there is no dispute in this case regarding the existence of the notice_of_deficiency dated date petitioners acknowledge receiving the notice_of_deficiency in late date respondent asserts that the notice_of_deficiency was mailed to petitioners on date and therefore the 90-day period for filing a timely petition with the court expired on date--more than weeks before petitioners mailed their petition to the court petitioners concede that if the notice --- - of deficiency was mailed to them on date their petition was not filed within the 90-day period prescribed in sec_6213 the only dispute therefore is the date the notice_of_deficiency was mailed where the existence of a notice_of_deficiency is not disputed a postal service form_3877 acceptance of registered insured c o d and certified mail or its equivalent---a certified mail list---represents direct documentary_evidence of the date and the fact of mailing coleman v commissioner supra pincite see 89_tc_321 a properly completed certified mail list reflects compliance with internal_revenue_service procedures for mailing deficiency notices coleman v commissioner supra pincite exact compliance with certified mail list procedures raises a presumption of official regularity in favor of the commissioner 724_f2d_808 9th cir a failure to comply precisely with the certified mailing list procedures may not be fatal if the evidence adduced is otherwise sufficient to prove mailing coleman v commissioner supra pincite petitioners contend however that both the certified mail list and the declaration executed by mr holt constitute inadmissible hearsay and respondent has otherwise failed to prove the date that the notice_of_deficiency was mailed --- - in general sec_7453 and rule a provide that tax_court proceedings are to be conducted in accordance with the rules of evidence applicable in trials without a jury in the u s district_court for the district of columbia consistent with this directive we observe the federal rules of evidence ’ rule c of the federal rules of evidence defines hearsay as a statement other than one made by the declarant while testifying at the trial or hearing offered in evidence to prove the truth of the matter asserted rule of the federal rules of evidence provides that hearsay generally is not admissible except as otherwise provided rule of the federal rules of evidence provides an exception to the hearsay rule as follows rule hearsay exceptions availability of declarant immaterial the following are not excluded by the hearsay rule even though the declarant is available as a witness records of regularly conducted activity ---a memorandum report record or data compilation in any form of acts events conditions opinions or diagnoses made at or near the time by or from information transmitted by a person with knowledge if kept in the course of a regularly conducted business activity and if it was the regular practice of that business activity to make the memorandum report record or data compilation all as shown by the testimony of the custodian or other gualified witness or by certification that complies with rule petitioners’ exegesis on california law is beside the point rule -- - rule or a statute permitting certification unless the source of information or the method or circumstances of preparation indicate lack of trustworthiness the term business as used in this paragraph includes business institution association profession occupation and calling of every kind whether or not conducted for profit of the federal rules of evidence inter alia provides rule self-authentication extrinsic evidence of authenticity as a condition_precedent to admissibility is not required with respect to the following certified domestic records of regularly conducted activity --the original or a duplicate of a domestic record of regularly conducted activity that would be admissible under rule if accompanied by a written declaration of its custodian or other qualified_person in a manner complying with any act of congress or rule prescribed by the supreme court pursuant to statutory authority certifying that the record-- a was made at or near the time of the occurrence of the matters set forth by or from information transmitted by a person with knowledge of those matters b was kept in the course of the regularly conducted activity and c was made by the regularly conducted activity as a regular practice a party intending to offer a record into evidence under this paragraph must provide written notice of that intention to all adverse parties and must make the record and declaration available for inspection sufficiently in advance of their offer into evidence to provide an adverse_party with a fair opportunity to challenge them the advisory committee notes pertaining to fed r evid state in pertinent part continued respondent argues that the copy of the certified mail list attached to the motion to dismiss should be admitted as evidence of the date of mailing of the notice_of_deficiency under the exception to the hearsay rule set forth in rule of the federal rules of evidence respondent further argues that the declarations executed by ms petersen ogden service_center custodian of records and mr holt u s postal service mail processing clerk are sufficient to self-authenticate the certified mail list for purposes of admission into the record in this case under rule of the federal rules of evidence petitioners argue however that the certified mail list and continued amendments the amendment adds two new paragraphs to the rule on self-authentication it sets forth a procedure by which parties can authenticate certain records of regularly conducted activity other than through the testimony of a foundation witness see the amendment to rule a declaration that satisfie sec_28 u s c would satisfy the declaration requirement of rule as would any comparable certification under oath the notice requirement in rule sec_902 and is intended to give the opponent of the evidence a full opportunity to test the adequacy of the foundation set forth in the declaration u s c sec provides in pertinent part that any matter that is permitted to be proved by sworn declaration may be proved by an unsworn declaration in writing which is dated and states that the declaration is made under the penalty of perjury and is true and correct the declaration executed by mr holt do not qualify under an exception to the hearsay rule because those documents were prepared in anticipation of litigation and therefore they are inherently unreliable see 318_us_109 as previously noted the commissioner is authorized to send notices of deficiency to taxpayers by certified or registered mail sec_6212 consistent with the mandate of sec_6212 and in order to provide a means for determining the dates regarding the issuance of notices of deficiency it is necessary and proper for the commissioner to prepare and retain certified mail lists in the normal course of operations it is therefore incorrect to state that the certified mail list was prepared in anticipation of litigation rather it is a record of regularly conducted activities addressed by rule of the federal rules of evidence the declarations executed by ms petersen and mr holt were prepared in the course of litigation in order to satisfy the requirements of rule of the federal rules of evidence the purpose of the declarations is to authenticate the certified mail list in short the declarations show that the certified mail list was prepared and retained by respondent in although petitioners do not challenge the declaration executed by ms petersen our analysis is equally applicable to her declaration the normal course of operations and the postmark stamp was placed on the certified mail list by mr holt a u s postal service mail processing clerk consistent with normal practices ’ petitioners have offered no evidence that the disputed documents are somehow unreliable in the absence of any such evidence we shall admit the certified mail list and the declarations into evidence in sum respondent has produced competent and persuasive evidence that duplicate original notices of deficiency were mailed to petitioners on date see cataldo v commissioner t c pincite petitioners have not presented any evidence that the notices of deficiency were mailed on any date other than date because we conclude that the notices of deficiency were mailed to petitioners on date it follows that the petition was not filed within the statutory 90-day period consequently we shall grant respondent’s motion and dismiss this case for lack of jurisdiction petitioners have not argued that respondent failed to comply with the final sentence of fed r evid although we lack jurisdiction in this case petitioners are not without a remedy in short petitioners may pay the tax file a claim_for_refund with the internal_revenue_service and if the claim is denied sue for a refund in the federal district_court or the court of federal claims see 55_tc_138 n to reflect the foregoing an order of dismissal for lack of jurisdiction will be entered granting respondent’s motion to dismiss for lack of jurisdiction as supplemented
